PER CURIAM.
We find that the record below supports the adjudication of delinquency. However, we find that the trial court erred in placing the child on community control until his nineteenth birthday. Since the child was found guilty of the offense of criminal mischief, a second degree misdemeanor, the maximum statutorily authorized period of community control was sixty days. Section 39.11, Florida Statutes (1989) and J.S. v. State, 552 So.2d 327 (Fla. 1st DCA 1989). Accordingly, the appealed order is affirmed, except as to the duration of community control. That portion of the appealed order which specifies the duration of community control is reversed, and the cause is remanded for modification of the order in accordance with this opinion.
WENTWORTH, NIMMONS and ALLEN, JJ., concur.